DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment

The amendment filed on April 26, 2022 has been entered. Claims 1-17 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on February 1, 2022.

Response to Arguments
Applicant’s arguments see page 7, filed April 26, 2022, with respect to the claim objections have been fully considered and are persuasive.  The claim objections have been removed based on the current claim amendments.
Applicant’s arguments, see pages 8-12, filed April 26, 2022, with respect to the rejections of previous claims 1-17 under 35 U.S.C. 103 have been fully considered and are not persuasive.  Therefore, the rejection has been maintained.
In regards to independent claim 1, the Rochford reference was previously cited as it discloses a system and method for alerting a head mounted display (HMD) user to real-world objects. (see abstract). 
In regards to applicants arguments on page 9 that the Rochford reference does not disclose the limitation “obtaining a virtual scene boundary of a virtual reality (VR) environment”, the Examiner respectfully disagrees. Contrary to the argument on page 9, the claim limitation itself does not provide language regarding any “virtual object”. Rochford discloses an HMD 100 determines a trigger zone that extends out from the location of a user 104. The trigger zone may extend the same distance from the user 104 in all directions. Next, Rochford discloses the HMD 100 may receive information from a host system that is generating the user's VR display. This process is interpreted as establishing the virtual reality environment. Then, Rochford states the information may provide an expected path that the user is about to take based upon his/her activity with the VR application being used. This indicates that the user’s real world activity is tied to their virtual environment. The reference then mentions that the expected path information may then be compared to the positions and/or velocities of objects in the vicinity of the user to predict whether the user will move and cause one or more of the objects to enter the trigger zone. Therefore, the combination of establishing the virtual environment via the AR application in combination with the use of the trigger zones for providing the alert allows for the user to have boundaries in the virtual environment since the alert would indicate to the user a point to stop at, or be bounded to a region within the real environment which is interpreted as the obtaining a virtual scene boundary of a virtual reality (VR) environment (see paragraphs [0029] and [0031]) as further detailed in the rejections of the office action below. 
In regards to applicants arguments on page 9 that the Rochford reference does not disclose the limitation “determining a distance threshold based on a moving speed of a specific element of a VR system, wherein the specific distance threshold is positively related to the moving speed of the specific element”, the Examiner respectfully disagrees. The Rochford disclosure states the HMD 100 determines a trigger zone that extends out from the location of the user 104. The trigger zone may extend the same distance from the user 104 in all directions (above, below, left, right, front, and back) or the zone may have a different extent in one or more of those directions. Next, the reference discloses the HMD 100 may use the internal sensor 112 to calculate a velocity of the user 104 and determine whether objects in the vicinity of the user 104 (static objects, moving objects, or both) will enter the trigger zone. The zones provide the distance thresholds and in regards to the argument that the cited portions don’t read on “specific element of a VR system” the Examiner disagrees as the user 104 is wearing the HMD 100 which comprises of specific elements such as display 108 and an inertial sensor 112 which would be a specified element regarding moving speed of the HMD, but regardless the elements are tied to the HMD and thus have a shared motion data in relation to the user wearing it (see previously cited paragraphs [0029]-[0030] and the further HMD structure supporting paragraphs [0014]-[0015]). 
In regards to applicants arguments on page 10 that the Rochford reference does not disclose the limitation “monitoring a specific distance between the specific element and the virtual scene boundary of the VR environment; in response to determining that the specific distance is smaller than the distance threshold, showing the virtual scene boundary of the VR environment”, the Examiner respectfully disagrees. As discussed above the Rochford reference does teach the previously recited the specific element of the VR system and the virtual scene boundary limitations (see the rationale provided in the previous paragraphs above), and thus does discloses the current limitation (see paragraphs [0029]-[0030]), as further detailed in the rejections of the office action below.
In regards to independent claims 9 and 17, these claims recite limitations similar in scope to that of claim 1, and therefore remain rejected under the same rationale as provided above and further detailed in the rejections of the office action below.
	In regards to dependent claims 2-5, 7, 8, 10-13, 15, and 16, these claims depend from rejected base claims 1 and 9, and therefore they remain rejected under the same rationale as provided above and further detailed in the rejections of the office action below.

Allowable Subject Matter
Claims 6 and 14 are objected. The following is a statement of reasons for the indication of allowable subject matter:
In regards to dependent claim 6, none of the cited prior art alone or in combination provides motivation to teach “wherein after the step of monitoring the specific distance between the specific element and the virtual scene boundary of the VR environment, the method further comprising: obtaining a specific acceleration of the specific element in response to determining that the specific distance is equal to a reference distance, wherein the reference distance is larger than the distance threshold; enlarging the distance threshold in response to determining that the specific acceleration of the specific element is positive; maintaining or reducing the distance threshold in response to determining that the specific acceleration of the specific element is not positive” as the references only teach determining virtual boundaries based on user or object proximity and velocity and alerting the user in the VR environment if collision with the object is possible, however the references do not explicitly detail the steps for detecting a specified acceleration when a detected and reference distance are equivalent and responding with increasing a distance threshold when the acceleration increases and performing the opposite function when the acceleration decreases in conjunction with the features of claim 1 from which it depends, for the purpose of monitoring the distance between a VR component and the boundaries of the VR environment.
In regards to dependent claim 14, this claim recites limitations similar in scope to that of claim 6, and thus is objected to based on the same rationale as provided above.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7-13, and 15-17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Rochford (US 2017/0123747 A1, Hereinafter referenced “Rochford”)

In regards to claim 1 (Original). Rochford discloses a method for dynamically showing a virtual boundary (Rochford, Abstract), comprising: 
-obtaining a virtual scene boundary of a virtual reality (VR) environment (Rochford, paragraphs [0029] and [0031]; Reference at paragraph [0029] discloses in some embodiments, the HMD 100 determines a trigger zone that extends out from the location of the user 104. The trigger zone may extend the same distance from the user 104 in all directions (above, below, left, right, front, and back) or the zone may have a different extent in one or more of those directions. Paragraph [0031] discloses the HMD 100 may receive information from a host system that is generating the user's VR display. The information may provide an expected path that the user is about to take based upon his/her activity with the VR application being used. This expected path information may then be compared to the positions and/or velocities of objects in the vicinity of the user to predict whether the user will move and cause one or more of the objects to enter the trigger zone. Thus the trigger zones for providing the alert in combination with the activated AR application is interpreted as the process for obtaining a virtual scene boundary of a virtual reality (VR) environment); 
-determining a distance threshold based on a moving speed of a specific element of a 5VR system, wherein the specific distance threshold is positively related to the moving speed of the specific element (Rochford, paragraphs [0029] and [0030]; Reference at paragraph [0029] discloses in some embodiments, the HMD 100 determines a trigger zone that extends out from the location of the user 104. The trigger zone may extend the same distance from the user 104 in all directions (above, below, left, right, front, and back) or the zone may have a different extent in one or more of those directions. Paragraph [0030] discloses the HMD 100 may use the internal sensor 112 to calculate a velocity of the user 104 and determine whether objects in the vicinity of the user 104 (static objects, moving objects, or both) will enter the trigger zone. If the HMD determines that the user's motion will cause an object to enter the trigger zone (for example, the user is about to walk into a table), the HMD displays an alert to the user. In still other embodiments, the HMD may subtract a calculated velocity of the user from a detected velocity of an object to determine that the object will not enter the trigger zone. Thus the trigger zones for providing predetermined distances from the HMD wearer in different directions and the use of the internal sensor of the HMD to calculate the user velocity to determine the interaction with the zone is interpreted as determining a distance threshold based on a moving speed of a specific element of a VR system, wherein the specific distance threshold is positively related to the moving speed of the specific element); 
-monitoring a specific distance between the specific element and the virtual scene boundary of the VR environment (Rochford, paragraph [0030]; Reference discloses the HMD 100 may use the internal sensor 112 (i.e. specific element) to calculate a velocity of the user 104 and determine whether objects in the vicinity of the user 104 (static objects, moving objects, or both) will enter the trigger zone (i.e. monitoring a specific distance between the specific element and the virtual scene boundary of the VR environment)); 
-in response to determining that the specific distance is smaller than the distance 10threshold, showing the virtual scene boundary of the VR environment (Rochford, paragraph [0029]; Reference discloses the HMD 100 determines a trigger zone that extends out from the location of the user 104. The trigger zone may extend the same distance from the user 104 in all directions (above, below, left, right, front, and back) or the zone may have a different extent in one or more of those directions. The HMD 100 processes information from the external sensor 114 to detect one or more moving objects in the vicinity of the user 104. The HMD 100 calculates velocity (speed and direction) of the moving object and determines whether the moving object will enter the trigger zone around the user 104. If the moving object will enter the trigger zone, the HMD 100 notifies the user of this impending event. That is, the HMD 100 detects a velocity characteristic of the moving objects, determines whether the characteristic matches the predefined criterion of entering the trigger zone, and, if a match is determined, displays an alert to the user (i.e. determining a specific distance is small than the distance threshold with respect to the trigger zone and the impending event with an object with respect to the predetermined criterion scene as the alert displayed to the user is the showing of the virtual boundary of the VR environment with respect to the object)).  

In regards to claim 2 (Original). Rochford discloses the method according to claim 1.
Rochford further discloses
-wherein the specific element comprises a head-mounted display of the VR system (Rochford, paragraph [0016]; Reference discloses the internal sensor 112 may include a visual or proximity sensor that acquires information relating to whether the HMD 100 is currently being worn by a user ).  

In regards to claim 3 (Original). Rochford discloses the method according to claim 1.
Rochford further discloses
-wherein in response to determining that the specific distance is not smaller than the distance threshold, the method further comprising: 15not showing the virtual scene boundary of the VR environment (Rochford, paragraph [0016]; Reference discloses the HMD 100 may use the internal sensor 112 to calculate a velocity of the user 104 and determine whether objects in the vicinity of the user 104 (static objects, moving objects, or both) will enter the trigger zone…the HMD may subtract a calculated velocity of the user from a detected velocity of an object to determine that the object will not enter the trigger zone. Thus if the object doesn’t trigger the zone the alert is not provided to indicate the impending object or virtual boundary). 

In regards to claim 4 (Original). Rochford discloses the method according to claim 1.
Rochford further discloses
-wherein the step of determining the distance threshold based on the moving speed of the specific element of the VR system comprising: determining the distance threshold based on the moving speed of the specific element and a predetermined reaction time (Rochford, paragraphs [0029] and [0030]; Reference at paragraph [0029] discloses in some embodiments, the HMD 100 determines a trigger zone that extends out from the location of the user 104. The trigger zone may extend the same distance from the user 104 in all directions (above, below, left, right, front, and back) or the zone may have a different extent in one or more of those directions (i.e. determined distance threshold). Paragraph [0030] discloses the HMD 100 may use the internal sensor 112 to calculate a velocity of the user 104 and determine whether objects in the vicinity of the user 104 (static objects, moving objects, or both) will enter the trigger zone (i.e. based on moving speed). If the HMD determines that the user's motion will cause an object to enter the trigger zone (for example, the user is about to walk into a table), the HMD displays an alert to the user (i.e. alert based on predetermined reaction time regarding user’s motion and object with respect to trigger zones)).  

In regards to claim 205 (Original). Rochford discloses the method according to claim 1.
Rochford further discloses
-wherein the step of determining the distance threshold based on the moving speed of the specific element of the VR system comprising: determining the distance threshold based on the moving speed of the specific element, a predetermined reaction time, and an acceleration of the specific element (Rochford, paragraphs [0029] and [0030]; Reference at paragraph [0029] discloses in some embodiments, the HMD 100 determines a trigger zone that extends out from the location of the user 104. The trigger zone may extend the same distance from the user 104 in all directions (above, below, left, right, front, and back) or the zone may have a different extent in one or more of those directions (i.e. determined distance threshold). Paragraph [0030] discloses the HMD 100 may use the internal sensor 112 to calculate a velocity of the user 104 and determine whether objects in the vicinity of the user 104 (static objects, moving objects, or both) will enter the trigger zone (i.e. based on moving speed). If the HMD determines that the user's motion will cause an object to enter the trigger zone (for example, the user is about to walk into a table), the HMD displays an alert to the user (i.e. alert based on predetermined reaction time regarding user’s motion and object with respect to trigger zones)) The specific element interpreted as the internal sensor is a component of the HMD which is worn by the user and thus the measurements provided above pertaining to the user apply to the specific element regarding the moving speed and acceleration).  

In regards to claim 7 (Currently Amended). Rochford discloses the method according to claim 1.
Rochford further discloses
-wherein after the step of showing the virtual scene 10boundary of the VR environment, the method further comprising: in response to determining that the specific distance is not smaller than the distance threshold, hiding the virtual scene boundary of the VR environment (Rochford, paragraph [0016]; Reference discloses the HMD 100 may use the internal sensor 112 to calculate a velocity of the user 104 and determine whether objects in the vicinity of the user 104 (static objects, moving objects, or both) will enter the trigger zone…the HMD may subtract a calculated velocity (i.e. speed and direction) of the user from a detected velocity of an object to determine that the object will not enter the trigger zone. Thus if the object doesn’t trigger the zone the alert is not provided to indicate the impending object or virtual boundary).  

In regards to claim 8 (Original). Rochford discloses the method according to claim 1.
Rochford further discloses
-wherein in response to determining that the moving speed is smaller than a speed threshold, defining the distance threshold as a predetermined 15distance (Rochford, paragraphs [0029] and [0030]; Reference at paragraph [0029] discloses in some embodiments, the HMD 100 determines a trigger zone that extends out from the location of the user 104. The trigger zone may extend the same distance from the user 104 in all directions (above, below, left, right, front, and back) or the zone may have a different extent in one or more of those directions. Paragraph [0030] discloses the HMD 100 may use the internal sensor 112 to calculate a velocity of the user 104 and determine whether objects in the vicinity of the user 104 (static objects, moving objects, or both) will enter the trigger zone. If the HMD determines that the user's motion will cause an object to enter the trigger zone (for example, the user is about to walk into a table), the HMD displays an alert to the user. In still other embodiments, the HMD may subtract a calculated velocity of the user from a detected velocity of an object to determine that the object will not enter the trigger zone. Thus the trigger zones for providing predetermined distances from the HMD wearer in different directions and the use of the internal sensor of the HMD to calculate the user velocity to determine the object won’t enter the trigger zone is interpreted as wherein in response to determining that the moving speed is smaller than a speed threshold, defining the distance threshold as a predetermined distance).  

In regards to claim 9 (Original). Rochford discloses an electronic device (Rochford, Abstract), comprising: 
-a storage circuit, storing a plurality of modules (Rochford, paragraph [0025]; Reference discloses CPU 302 is responsible for the overall operation of the controller 218 (i.e. storage circuit). In an exemplary embodiment, CPU 302 executes applications 308 (i.e. plurality of modules)); 
-and a processor, coupled to the storage circuit (Rochford, Fig. 3; Reference discloses CPU 302 coupled controller 218), accessing the modules to perform following steps: 20obtaining a virtual scene boundary of a virtual reality (VR) environment (Rochford, paragraphs [0029] and [0031]; Reference at paragraph [0029] discloses in some embodiments, the HMD 100 determines a trigger zone that extends out from the location of the user 104. The trigger zone may extend the same distance from the user 104 in all directions (above, below, left, right, front, and back) or the zone may have a different extent in one or more of those directions. Paragraph [0031] discloses the HMD 100 may receive information from a host system that is generating the user's VR display. The information may provide an expected path that the user is about to take based upon his/her activity with the VR application being used. This expected path information may then be compared to the positions and/or velocities of objects in the vicinity of the user to predict whether the user will move and cause one or more of the objects to enter the trigger zone. Thus the trigger zones for providing the alert in combination with the activated AR application is interpreted as the process for obtaining a virtual scene boundary of a virtual reality (VR) environment);
-determining a distance threshold based on a moving speed of a specific element of a 5VR system, wherein the specific distance threshold is positively related to the moving speed of the specific element (Rochford, paragraphs [0029] and [0030]; Reference at paragraph [0029] discloses in some embodiments, the HMD 100 determines a trigger zone that extends out from the location of the user 104. The trigger zone may extend the same distance from the user 104 in all directions (above, below, left, right, front, and back) or the zone may have a different extent in one or more of those directions. Paragraph [0030] discloses the HMD 100 may use the internal sensor 112 to calculate a velocity of the user 104 and determine whether objects in the vicinity of the user 104 (static objects, moving objects, or both) will enter the trigger zone. If the HMD determines that the user's motion will cause an object to enter the trigger zone (for example, the user is about to walk into a table), the HMD displays an alert to the user. In still other embodiments, the HMD may subtract a calculated velocity of the user from a detected velocity of an object to determine that the object will not enter the trigger zone. Thus the trigger zones for providing predetermined distances from the HMD wearer in different directions and the use of the internal sensor of the HMD to calculate the user velocity to determine the interaction with the zone is interpreted as determining a distance threshold based on a moving speed of a specific element of a VR system, wherein the specific distance threshold is positively related to the moving speed of the specific element); 
-monitoring a specific distance between the specific element and the virtual scene boundary of the VR environment (Rochford, paragraph [0030]; Reference discloses the HMD 100 may use the internal sensor 112 (i.e. specific element) to calculate a velocity of the user 104 and determine whether objects in the vicinity of the user 104 (static objects, moving objects, or both) will enter the trigger zone (i.e. monitoring a specific distance between the specific element and the virtual scene boundary of the VR environment)); 
-in response to determining that the specific distance is smaller than the distance 10threshold, showing the virtual scene boundary of the VR environment (Rochford, paragraph [0029]; Reference discloses the HMD 100 determines a trigger zone that extends out from the location of the user 104. The trigger zone may extend the same distance from the user 104 in all directions (above, below, left, right, front, and back) or the zone may have a different extent in one or more of those directions. The HMD 100 processes information from the external sensor 114 to detect one or more moving objects in the vicinity of the user 104. The HMD 100 calculates velocity (speed and direction) of the moving object and determines whether the moving object will enter the trigger zone around the user 104. If the moving object will enter the trigger zone, the HMD 100 notifies the user of this impending event. That is, the HMD 100 detects a velocity characteristic of the moving objects, determines whether the characteristic matches the predefined criterion of entering the trigger zone, and, if a match is determined, displays an alert to the user. (I.e. determining a specific distance is small than the distance threshold with respect to the trigger zone and the impending event with an object with respect to the predetermined criterion scene as the alert displayed to the user is the showing of the virtual boundary of the VR environment with respect to the object)).  

In regards to claim 10 (Original). Rochford discloses the electronic device according to claim 9.
Rochford further discloses
-wherein the specific element comprises a head-mounted display of the VR system (Rochford, paragraph [0016]; Reference discloses the internal sensor 112 may include a visual or proximity sensor that acquires information relating to whether the HMD 100 is currently being worn by a user ). 

In regards to claim 511 (Currently Amended). Rochford discloses the electronic device according to claim 9.
Rochford further discloses
-wherein in response to determining that the specific distance is not smaller than the distance threshold, the electronic device further comprising: not showing the virtual scene boundary of the VR environment (Rochford, paragraph [0016]; Reference discloses the HMD 100 may use the internal sensor 112 to calculate a velocity of the user 104 and determine whether objects in the vicinity of the user 104 (static objects, moving objects, or both) will enter the trigger zone…the HMD may subtract a calculated velocity of the user from a detected velocity of an object to determine that the object will not enter the trigger zone. Thus if the object doesn’t trigger the zone the alert is not provided to indicate the impending object or virtual boundary).   

In regards to claim 12 (Currently Amended). Rochford discloses the electronic device according to claim 9.
Rochford further discloses
-wherein the processor is configured to: 10determine the distance threshold based on the moving speed of the specific element and a predetermined reaction time (Rochford, paragraphs [0029] and [0030]; Reference at paragraph [0029] discloses in some embodiments, the HMD 100 determines a trigger zone that extends out from the location of the user 104. The trigger zone may extend the same distance from the user 104 in all directions (above, below, left, right, front, and back) or the zone may have a different extent in one or more of those directions (i.e. determined distance threshold). Paragraph [0030] discloses the HMD 100 may use the internal sensor 112 to calculate a velocity of the user 104 and determine whether objects in the vicinity of the user 104 (static objects, moving objects, or both) will enter the trigger zone (i.e. based on moving speed). If the HMD determines that the user's motion will cause an object to enter the trigger zone (for example, the user is about to walk into a table), the HMD displays an alert to the user (i.e. alert based on predetermined reaction time regarding user’s motion and object with respect to trigger zones)).

In regards to claim 13 (Currently Amended). Rochford discloses the electronic device according to claim 9.
Rochford further discloses
-wherein the processor is configured to: determine the distance threshold based on the moving speed of the specific element, a predetermined reaction time, and an acceleration of the specific element (Rochford, paragraphs [0029] and [0030]; Reference at paragraph [0029] discloses in some embodiments, the HMD 100 determines a trigger zone that extends out from the location of the user 104. The trigger zone may extend the same distance from the user 104 in all directions (above, below, left, right, front, and back) or the zone may have a different extent in one or more of those directions (i.e. determined distance threshold). Paragraph [0030] discloses the HMD 100 may use the internal sensor 112 to calculate a velocity of the user 104 and determine whether objects in the vicinity of the user 104 (static objects, moving objects, or both) will enter the trigger zone (i.e. based on moving speed). If the HMD determines that the user's motion will cause an object to enter the trigger zone (for example, the user is about to walk into a table), the HMD displays an alert to the user (i.e. alert based on predetermined reaction time regarding user’s motion and object with respect to trigger zones)) The specific element interpreted as the internal sensor is a component of the HMD which is worn by the user and thus the measurements provided above pertaining to the user apply to the specific element regarding the moving speed and acceleration).  

In regards to claim 15 (Original). Rochford discloses the electronic device according to claim 9.
Rochford further discloses
-wherein after showing the virtual scene -13-File: 101257usf boundary of the VR environment, the processor is further configured to: in response to determining that the specific distance becomes not smaller than the distance threshold, hide the virtual scene boundary of the VR environment (Rochford, paragraph [0016]; Reference discloses the HMD 100 may use the internal sensor 112 to calculate a velocity of the user 104 and determine whether objects in the vicinity of the user 104 (static objects, moving objects, or both) will enter the trigger zone…the HMD may subtract a calculated velocity (i.e. speed and direction) of the user from a detected velocity of an object to determine that the object will not enter the trigger zone. Thus if the object doesn’t trigger the zone the alert is not provided to indicate the impending object or virtual boundary).  

In regards to claim 16 (Original). Rochford discloses the electronic device according to claim 9.
Rochford further discloses
-wherein in response to determining that 5the moving speed is smaller than a speed threshold, the processor defines the distance threshold as a predetermined distance (Rochford, paragraphs [0029] and [0030]; Reference at paragraph [0029] discloses in some embodiments, the HMD 100 determines a trigger zone that extends out from the location of the user 104. The trigger zone may extend the same distance from the user 104 in all directions (above, below, left, right, front, and back) or the zone may have a different extent in one or more of those directions. Paragraph [0030] discloses the HMD 100 may use the internal sensor 112 to calculate a velocity of the user 104 and determine whether objects in the vicinity of the user 104 (static objects, moving objects, or both) will enter the trigger zone. If the HMD determines that the user's motion will cause an object to enter the trigger zone (for example, the user is about to walk into a table), the HMD displays an alert to the user. In still other embodiments, the HMD may subtract a calculated velocity of the user from a detected velocity of an object to determine that the object will not enter the trigger zone. Thus the trigger zones for providing predetermined distances from the HMD wearer in different directions and the use of the internal sensor of the HMD to calculate the user velocity to determine the object won’t enter the trigger zone is interpreted as wherein in response to determining that the moving speed is smaller than a speed threshold, defining the distance threshold as a predetermined distance).  

In regards to claim 17 (Original). Rochford discloses a non-transitory computer readable storage medium, recording an executable computer program to be loaded by an electronic device (Rochford, paragraph [0005]; Reference discloses the term “controller” means any device, system or part thereof that controls at least one operation, such a device may be implemented in hardware, firmware or software, or some combination of at least two of the same) to execute steps of: obtaining a virtual scene boundary of a virtual reality (VR) environment (Rochford, paragraphs [0029] and [0031]; Reference at paragraph [0029] discloses in some embodiments, the HMD 100 determines a trigger zone that extends out from the location of the user 104. The trigger zone may extend the same distance from the user 104 in all directions (above, below, left, right, front, and back) or the zone may have a different extent in one or more of those directions. Paragraph [0031] discloses the HMD 100 may receive information from a host system that is generating the user's VR display. The information may provide an expected path that the user is about to take based upon his/her activity with the VR application being used. This expected path information may then be compared to the positions and/or velocities of objects in the vicinity of the user to predict whether the user will move and cause one or more of the objects to enter the trigger zone. Thus the trigger zones for providing the alert in combination with the activated AR application is interpreted as the process for obtaining a virtual scene boundary of a virtual reality (VR) environment); 
-determining a distance threshold based on a moving speed of a specific element of a 5VR system, wherein the specific distance threshold is positively related to the moving speed of the specific element (Rochford, paragraphs [0029] and [0030]; Reference at paragraph [0029] discloses in some embodiments, the HMD 100 determines a trigger zone that extends out from the location of the user 104. The trigger zone may extend the same distance from the user 104 in all directions (above, below, left, right, front, and back) or the zone may have a different extent in one or more of those directions. Paragraph [0030] discloses the HMD 100 may use the internal sensor 112 to calculate a velocity of the user 104 and determine whether objects in the vicinity of the user 104 (static objects, moving objects, or both) will enter the trigger zone. If the HMD determines that the user's motion will cause an object to enter the trigger zone (for example, the user is about to walk into a table), the HMD displays an alert to the user. In still other embodiments, the HMD may subtract a calculated velocity of the user from a detected velocity of an object to determine that the object will not enter the trigger zone. Thus the trigger zones for providing predetermined distances from the HMD wearer in different directions and the use of the internal sensor of the HMD to calculate the user velocity to determine the interaction with the zone is interpreted as determining a distance threshold based on a moving speed of a specific element of a VR system, wherein the specific distance threshold is positively related to the moving speed of the specific element); 
-monitoring a specific distance between the specific element and the virtual scene boundary of the VR environment (Rochford, paragraph [0030]; Reference discloses the HMD 100 may use the internal sensor 112 (i.e. specific element) to calculate a velocity of the user 104 and determine whether objects in the vicinity of the user 104 (static objects, moving objects, or both) will enter the trigger zone (i.e. monitoring a specific distance between the specific element and the virtual scene boundary of the VR environment)); 
-in response to determining that the specific distance is smaller than the distance 10threshold, showing the virtual scene boundary of the VR environment (Rochford, paragraph [0029]; Reference discloses the HMD 100 determines a trigger zone that extends out from the location of the user 104. The trigger zone may extend the same distance from the user 104 in all directions (above, below, left, right, front, and back) or the zone may have a different extent in one or more of those directions. The HMD 100 processes information from the external sensor 114 to detect one or more moving objects in the vicinity of the user 104. The HMD 100 calculates velocity (speed and direction) of the moving object and determines whether the moving object will enter the trigger zone around the user 104. If the moving object will enter the trigger zone, the HMD 100 notifies the user of this impending event. That is, the HMD 100 detects a velocity characteristic of the moving objects, determines whether the characteristic matches the predefined criterion of entering the trigger zone, and, if a match is determined, displays an alert to the user (i.e. determining a specific distance is small than the distance threshold with respect to the trigger zone and the impending event with an object with respect to the predetermined criterion scene as the alert displayed to the user is the showing of the virtual boundary of the VR environment with respect to the object)).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of references cited (PTO-892)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619